PER CURIAM:
SUPREME COURT OF FLORIDA
RIVERS BUFORD, Chief Justice
Tallahassee
October 15, 1943
Division A Division B
Justices Justices
Glenn Terrell Armstead Brown
Roy H. Chapman Elwyn Thomas
Alto Adams Harold L. Sebring
Guyte P. McCord, Clerk R. S. Williams, Marshal'
The Honorable Spessard L. Holland
State Capitol
Tallahassee, Florida
Sir:
We are in receipt of your request for the advisory opinion of this Court as authorized by Section Thirteen of Article Four of the Constitution, as follows:
October 11, 1943
“The Honorable, The Chief Justice and the Justices of the Supreme Court of the State of Florida
Gentlemen:
“The Title to Chapter 22069, Laws of Florida, Acts of 1943, reads as follows:
“An Act to Repeal Chapter 18149, Laws of Florida,
“Acts 1937 Legislature, Being Sections 27.23 (2) and 27.28 Respectively of Florida Statutes, 1941, Entitled: ‘An Act to Fix the Annual Salaries of All State Attorneys and Assistant State Attorneys in all Judicial Circuits of the State of Florida Embracing Not More Than One County.’
Section 1 of this Chapter reads as follows:
“Section One: That Chapter 18149, Laws of Florida, Acts 1937 Legislature, entitled ‘An Act to fix the annual salaries of all State Attorneys and Assistant State Attorneys in all Judicial Circuits of the State of Florida embracing not more *583than one county’ being Sections 26.23 (2) and 27.28, respectively, of Florida Statutes, 1941, be, and the same are hereby repealed; it being the intention of the “Legislature that Sections 27.23(1) and 27.27, Florida Statutes, 1941, shall hereafter apply in lieu of the laws hereby repealed.
“If this Chapter is a valid law, I, as Governor, will be required to countersign State warrants for disbursement of salaries to certain State Attorneys and certain Assistant State Attorneys and I have the honor to request your written opinion, as I am permitted to. do under Section 13 of Article IV of the Constitution, as to the interpretation of said Chapter 22069, Laws of Florida, Acts of 1943, touching my executive powers and duties, particularly as to whether I, in my capacity as Governor, am constitutionally required to countersign State warrants in payment of the salaries of certain State Attorneys and certain Assistant State Attorneys, pursuant to the terms of said Chapter, or whether I should countersign State warrants in payment of the salaries of these officers as required by Sections 27.23(2) and 27.28, Florida Statutes, 1941.
“With great respect,
Spessard L. Holland, Governor”
The confusion in the title and body of the Act arises from the fact that the ttile expreses a purpose to repeal Sections 27.23 (2) and 27.28, Florida Statutes of 1941, while the body of the Act attempts to repeal Sections 26.23 (2) and 27.28, Florida Statutes of 1941.
Section 26.23, in which there is no sub-paragraph (2) treats a different subject matter and was no doubt included in the Act by oversight. The Act does not make sense to include it but taken as a whole it shows a clear purpose to follow the language of the title and repeal Sections 27.23 (2) and 27.28 and leave as the law regulating the subject matter Sections 27.23 (1) and 27.27. The concluding four lines of Section One of the Act leave no doubt of this. You are accordingly advised that you are authorized to countersign warrants in payment of salaries of certain State Attorneys *584and Assistant State Attorneys in compliance with Sections 27.23(1) and 27.27, Florida Statutes of 1941.
Sincerely yours,
RIVERS BUFORD Chief Justice
GLENN TERRELL
ARMSTEAD BROWN
R. H. CHAPMAN
ELWYN THOMAS
ALTO ADAMS
HAROLD L. SEBRING Justices.